NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             SEP 05 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

HARRYANTO TJITRA MOE,                            No. 12-70721

              Petitioner,                        Agency No. A099-900-956

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 29, 2014**
                               Pasadena, California

Before: O’SCANNLAIN, RAWLINSON, and BYBEE, Circuit Judges.

       Harryanto Tjitra Moe (Moe) seeks review of the decision of the Board of

Immigration Appeals (BIA) to dismiss his appeal from an order of the Immigration

Judge (IJ), which denied his application for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT).

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA’s conclusion that Moe did not establish asylum eligibility is

supported by substantial evidence. See 8 U.S.C. §§ 1101(a)(42)(A) (defining

“refugee”), 1158(b)(1) (requiring an asylum applicant to qualify as a “refugee”).

We cannot say that a reasonable factfinder would be compelled to conclude that

Moe’s experiences amount to past persecution. See, e.g., Wakkary v. Holder, 558
F.3d 1049, 1059-60 (9th Cir. 2009).

      Substantial evidence also supports the BIA’s conclusion that Moe did not

establish a well-founded fear of future persecution because he failed to show that

he has a sufficient individualized risk of being singled out for persecution. See

Lolong v. Gonzales, 484 F.3d 1173, 1180-81 (9th Cir. 2007) (en banc) (denying a

petition for review where the applicant “provided nothing that suggests that her

fears are distinct from those felt by all other ethnic Chinese . . . in Indonesia”).

      Moe has failed to establish eligibility for asylum, so he “also fails to satisfy

the more stringent standard for withholding of removal.” Garcia-Milian v. Holder,

755 F.3d 1026, 1033 n.4 (9th Cir. 2014), as amended (citation omitted).

      Because Moe did “not specifically claim that officials of the Indonesian

government engage in, or turn a blind eye, to the torture of ethnic Chinese, much

less . . . point to any evidence in the record that establishes such treatment,” the

BIA’s decision to dismiss his appeal as to CAT relief is also supported by


                                      Page 2 of 3
substantial evidence. See 8 C.F.R. §§ 1208.18(a) (defining torture), 1208.16(c)

(describing eligibility requirements under the CAT).

      To prevail on his due process claim, Moe “must demonstrate error and

substantial prejudice,” which he has failed to do. Gonzaga-Ortega v. Holder, 736
F.3d 795, 804 (9th Cir. 2013), as amended (citation omitted).

      PETITION DENIED.




                                   Page 3 of 3